Citation Nr: 0924510	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for foot fungus.

2.  Entitlement to service connection for a skin disorder, 
claimed as rash of the chest, arms, and back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 
1972.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for a foot 
fungus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic skin rash of the chest, back, and arms was not 
manifest during service or identified until 2007. 

2.  Tinea versicolor is unrelated to service.


CONCLUSION OF LAW

A chronic skin disorder, claimed as rash of the chest, back 
and arms was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records reflected no complaints of, 
treatment for, or a diagnosis related to skin rash of the 
chest, back, and arms.  Therefore, service records do not 
show a chronic skin rash of the chest, back, and arms in 
service.  Therefore, a skin disorder was not noted during 
service.

Next, post-service medical evidence does not reflect 
symptomatology pertaining to a skin rash of the chest, back, 
and arms for many years after service discharge.  The Veteran 
testified that he first started noticing a skin rash about 
five years after service.  He reported that his chest had red 
blotches when he stood in front of the grill at his job as a 
cook.  He reported that the blotches would fade, or "go 
away" so they are "not noticeable" during the winter 
months.

The Veteran also provided written statements from his mother 
and sister.  His mother reported that he has suffered from 
chronic skin rashes"[d]uring these past years."  His sister 
and mother noted that they have "recognized for many years 
certain health issues since [the Veteran's] return from Viet 
Nam."  His sister described his skin rash.

The first medical record pertaining to a skin rash was dated 
in May 2007 when he was assessed with tinea versicolor.  At 
that time, he reported that he first noticed the rash after 
Vietnam.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1972) and initial 
reported symptoms related to a skin disorder in approximately 
2007 (nearly a 35-year gap).  The Veteran's silence, when 
otherwise reporting his past medical history constitutes 
negative evidence.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the Veteran's 
assertions do not reflect continuity of symptoms as he has 
acknowledged that his skin rash it is intermittent and that 
it first appeared several years (5) after service.  As such, 
the evidence does not support the claim based on continuity 
of symptomatology.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds no 
competent evidence that attributes the Veteran's skin 
disorder to active duty, despite his contentions to the 
contrary.  His statements consistently report that the skin 
rash began after service.  

The Board has considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
tinea versicolor and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
like pain, itching, and redness because this requires only 
personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470; McCartt v. West, 12 Vet. App. 164, 
167 (1999).  However, tinea versicolor is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.  In light of the above 
discussion, the Board concludes that the preponderance of the 
evidence is against the claim for service connection and 
there is no doubt to be otherwise resolved.  As such, the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in July 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records.  Further, 
the Veteran submitted private treatment records and physician 
statements and written statements from his mother and sister.  
And he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in January 2009.  

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of allegations of in-service 
manifestations of a skin rash or in-service evidence of 
chronic manifestations of the disorder on appeal, the absence 
of identified symptomatology for many years after separation, 
the testimony that the skin rash is intermittent and did not 
begin until five years after service, and no competent 
evidence of a nexus between service and the Veteran's claim, 
a remand for a VA examination would unduly delay resolution.  

In addition, the Board finds that the medical evidence of 
record is sufficient to make a decision on the claim.  
Therefore, remand for a VA examination is not warranted.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a skin disorder, claimed as rash of 
the chest, back, and arms is denied.


REMAND

In the present case, additional development is required prior 
to appellate adjudication of the bilateral foot fungus claim.  
The Veteran asserts that his current bilateral foot fungus 
began in service.  He has stated that he was given foot 
powder while on sick call in service and that he had itchy, 
burning painful feet that developed after constantly wearing 
wet boots that did not dry out for weeks at a time.  See 
October 2007 notice of disagreement.  He has also submitted 
statements from his mother and sister reporting that he has 
complained of foot fungus for many years.

In support of his claim, the Veteran submitted a July 2007 
written statement from a podiatrist who had seen the Veteran 
and diagnosed chronic tinea pedis.  The podiatrist noted that 
the Veteran reported that the tinea pedis originated while he 
was in the service in Vietnam.  The podiatrist stated that 
"[s]ince this is the first time I met and examined [the 
Veteran] I have to take him at his word as to when the tinea 
infection started.  It is possible due to the extreme heat 
and humidity plus the poor pedal hygiene a soldier 
experiences while in Vietnam that his chronic fungal 
infection on his feet originated."  He also submitted in 
January 2009 a page from a physician's prescription pad which 
diagnosed bilateral tinea pedis. 

Given that the evidence of record shows a current foot 
fungus, service in Vietnam, and the opinion of a podiatrist 
which suggests a nexus but is too equivocal to support a 
decision on the merits, a medical opinion should be obtained 
in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the 
VAMC Hudson-Valley and VAMC Montrose for 
the period July 2007.

2.  Schedule the Veteran for an 
examination for the purpose of addressing 
the nature and etiology of a bilateral 
foot fungus disorder.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in connection with the examination.  

The medical opinion should address whether 
it is at least as likely as not (50% or 
greater) that any currently diagnosed foot 
fungus is related to the Veteran's active 
service.  Detailed reasons and bases for 
all opinions reached should be provided.  

3.  Thereafter, take adjudicatory action 
on the Veteran's claim.  If the benefit 
sought remains denied, provide a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


